Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 11/11/2022.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
On page 7, applicant argues that Bossen discloses the weight but not the weight difference. While applicant points are understood, the examiner respectfully disagrees. Bossen discloses in [0074] weight values that are differential values. This is interpreted as weights with a difference. In addition, the examiner uses additional prior art that specifies a weight with a difference. For example, Ye discloses in [0080], delta_luma_weight, which is a weighting parameter with a difference. According to instant applicant’s arguments on page 6, the syntax element delta_luma_weight may specify a difference in a weighting factor applying to a luma prediction value for prediction of list 0 using refpiclist. Therefore, rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060268166 A1-Bossen et al (Hereinafter referred to as “Bossen”), in view of US 20150103898 A1-Ye et al (Hereinafter referred to as “Ye”).
Regarding claim 1, Bossen discloses an image decoding method (Fig, 2-3, 9) performed by an image decoding apparatus (Fig. 7), the image decoding method comprising:
parsing weight information specifying a weight for a reference sample from a bitstream according to a weight parameter syntax structure ([0048], wherein decoding to obtain decoded data including weighting parameters; According to instant applicant’s specification, [0312] and [0314], discloses weight information to be luma_weight_I0_flaga and the Pred_weight_table to be a weight parameter syntax structure. To be consistent with instant applicant’s specification, Bossen discloses luma_weight_I0_flag as the weight information according to a weight parameter syntax structure such as pred_weight_table as taught in Tale of Bossen; [0074]) ; and
decoding a current block by performing inter prediction based on the weight information ([0048], wherein decoding to obtain decoded data that includes weighted parameters for bi-prediction; [0051], wherein bi-prediction use weights for all predictions; [0057], wherein weighting parameters for coding frames using bi prediction) 
wherein the parsing according to the weight parameter syntax structure comprises: obtaining weight number information specifying the number of weight information obtained from the bitstream according to the weight parameter syntax structure (According to instant applicant’s specification [0314], weighted number information is described as numrefIDxActive[i]. To be consistent with instant applicant’s specification, Bossen discloses in table 1, Num_ref_idx_10_active_minus1, which is interpreted as the weight number information); and
obtaining weight information from the weight parameter syntax structure based on the weight number information ([0048], wherein decoding to obtain decoded data including weighting parameters; According to instant applicant’s specification, [0312] and [0314], discloses weight information to be luma_weight_I0_flaga and the Pred_weight_table to be a weight parameter syntax structure. To be consistent with instant applicant’s specification, Bossen discloses luma_weight_I0_flag as the weight information according to a weight parameter syntax structure such as pred_weight_table as taught in Tale of Bossen; [0074]).
Wherein the weight for the reference sample specifies a difference in a weighting factor applied to the reference sample (Bossen discloses in [0074] weight values that are differential values. This is interpreted as weights with a difference).
Although Bossen discloses a weight that specifies a difference in a weighting factor, the examiner chooses to provide more evidence to prove a that the limitation is not novel. 
In the same field of endeavor, Ye discloses Wherein the weight for the reference sample specifies a difference in a weighting factor applied to the reference sample ([0080], wherein delta_luma_weight is the weight that specifies a difference in a weighting factor).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Bossen to disclose wherein the weight for the reference sample specifies a difference in a weighting factor applied to the reference sample as taught by YE, to improve the prediction as described in [0067] in order to improve the quality of service for users of devices that is in need for a fast growing demand of video content ([0004]).
Regarding claim 2, Bossen discloses  The image decoding method of claim 1, wherein the weight number information is obtained from the bitstream according to the weight parameter syntax structure based on flag information obtained from the bitstream (table 1 discloses a chroma weight flag).
Regarding claim 3, Bossen discloses the image decoding method of claim 2, wherein the flag information specifies whether the weight number information is obtained from the bitstream by the weight parameter syntax structure (Table 1).
Regarding claim 4, Bossen discloses the image decoding method of claim 3, wherein the weight number information is individually obtained for a reference picture list usable to decode the current block (Table 1 discloses weights for list 1).
Regarding claim 5, Bossen discloses the image decoding method of claim 4, wherein weight number information of a reference picture list used when bidirectional reference is used to decode the current block is determined based on a value of the flag information (Table 1, bi predictive weights).
Regarding claim 10, analyses are analogous to those presented for claim 1 and are applicable for claim 10, wherein fig 6 shows an encoder which is opposite of decoder).
Regarding claim 11, analyses are analogous to those presented for claim 2 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 3 and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 4 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 5 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 10 and are applicable for claim 15, wherein transmitting ([0039]).
Regarding claim 16, analyses are analogous to those presented for claim 10 and are applicable for claim 16.
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060268166 A1-Bossen et al (Hereinafter referred to as “Bossen”), in view of US 20150103898 A1-Ye et al (Hereinafter referred to as “Ye”), in view of US 20100014588 A1-Nakazato et al (Hereinafter referred to as “Nak”).
Regarding claim 6, Bossen discloses the image decoding method of claim 1 (see claim 1), 
Bossen fails to disclose wherein the weight parameter syntax structure is signaled by a network abstraction layer (NAL) unit signaling a parameter set.
However, in the same field of endeavor, Nak discloses wherein the weight parameter syntax structure is signaled by a network abstraction layer (NAL) unit signaling a parameter set (Fig 29-30, [0039]; [0055]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Bossen to disclose wherein the weight parameter syntax structure is signaled by a network abstraction layer (NAL) unit signaling a parameter set as taught by Nak, to enhance coding efficiency ([0057]).
Regarding claim 7, Nak discloses the image decoding method of claim 6, wherein the weight information of the current block is identified based on a parameter set identifier obtained from header information of a slice including the current block ([0058], Motivation is same as claim 6).
Regarding claim 8, Nak discloses the image decoding method of claim 7, wherein all slices belonging to one picture uses the weight information by using a parameter set identified by the same identifier ([0068], wherein all slices with same picture count).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487